Name: Commission Implementing Regulation (EU) 2019/66 of 16 January 2019 on rules on uniform practical arrangements for the performance of official controls on plants, plant products and other objects in order to verify compliance with Union rules on protective measures against pests of plants applicable to those goods
 Type: Implementing Regulation
 Subject Matter: natural environment;  deterioration of the environment;  environmental policy;  cultivation of agricultural land;  agricultural policy
 Date Published: nan

 17.1.2019 EN Official Journal of the European Union L 15/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/66 of 16 January 2019 on rules on uniform practical arrangements for the performance of official controls on plants, plant products and other objects in order to verify compliance with Union rules on protective measures against pests of plants applicable to those goods THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Article 22(3) thereof, Whereas: (1) Official controls in the premises and, where applicable, in other locations used by professional operators authorised to issue plant passports in accordance with Article 84(1) of Regulation (EU) 2016/2031 of the European Parliament and of the Council (2), should be carried out at least once per year. This is necessary to ensure a regular and consistent control covering the productive cycles of the relevant plants and also the life cycle of all relevant pests and their vectors. (2) The frequency of those controls should take into account the inspections at least once a year, and the sampling and testing if appropriate referred to in Article 92(1) of Regulation (EU) 2016/2031 in order to make sure that any inspections, and any sampling and testing performed under that Regulation are not repeated under this Regulation. (3) If necessary, on the basis of risk-related criteria, the competent authorities may increase the frequency of official controls in the premises and, where applicable, in other locations used by professional operators authorised to issue plant passports in accordance with Article 84(1) of Regulation (EU) 2016/2031. (4) Professional operators who have implemented for at least two consecutive years a pest risk management plan in accordance with Article 91 of Regulation (EU) 2016/2031 provide more reliable guarantees concerning the level of phytosanitary protection in their premises and, where applicable, in their other locations. Therefore, it is appropriate to allow competent authorities to reduce the frequency of official controls on those operators to at least once every two years. (5) A premise and, where applicable, other locations used by professional operators authorised to issue plant passports in accordance with Article 84(1) of Regulation (EU) 2016/2031 should be subject to at least one official control in addition to the one referred to in recital 1 if they are the place of origin of plants, plant products and other objects as defined in points (1), (2) and (5) of Article 2 of Regulation (EU) 2016/2031, which have been grown at least part of their life or have been located in a demarcated area established in accordance with Article 18(1) of that Regulation, and which can be expected to be infested by the pest for which that demarcated area had been established. That additional official control should be carried out as close as possible to the point in time when those plants, plant products and other objects are moved out of that demarcated area or from the infested zone to the buffer zone of that demarcated area. This is necessary to ensure that no phytosanitary risks occur after any normal official control and before the movement of the plants, plant products and other objects out of the demarcated area or from the infested zone to the buffer zone. (6) In order to ensure an appropriate level of phytosanitary protection as well as an effective overview on the import of plants into the Union and the risks thereof, the competent authorities, when the plants referred to in the first paragraph of Article 73 of Regulation (EU) 2016/2031 are imported into the Union territory, should perform official controls at arrival into the Union on at least 1 % of the consignments of those plants. (7) The official controls in the premises and, where applicable, in other locations used by professional operators authorised to apply the mark on wood packaging material referred to in Article 98(1) of Regulation (EU) 2016/2031 should be carried out at least once per year. This is necessary to ensure a regular and consistent control covering the phytosanitary risks associated with the production and trade of that type of material. If necessary, on the basis of risk-related criteria, the competent authorities may increase the frequency of official controls in the premises and, where applicable, in other locations used by professional operators authorised to apply the mark on wood packaging material referred to in Article 98(1) of Regulation (EU) 2016/2031. (8) As Regulations (EU) 2016/2031 and (EU) 2017/625 apply from 14 December 2019, this Regulation should also apply from that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Uniform frequency of official controls on professional operators authorised to issue plant passports Competent authorities shall perform official controls at least once per year in the premises and, where applicable, in other locations used by professional operators authorised to issue plant passports in accordance with Article 84(1) of Regulation (EU) 2016/2031. Those controls shall include inspections and, in the case of suspicion of risks to plant health, the sampling and testing referred to in Article 92(1) of Regulation (EU) 2016/2031. Those controls shall be carried out at the most appropriate time with regard to the possibility of detecting the presence of relevant pests or signs or symptoms thereof. Article 2 Increase of frequency of official controls on professional operators authorised to issue plant passports Competent authorities may increase the frequency of the official controls referred to in Article 1, if the risk so requires, taking into account at least the following elements: (a) increased phytosanitary risks for the specific family, genera or species of the plants or plant products produced in those premises and, where applicable, in other locations, where more than one control is necessary due to the pest biology or the environmental conditions; (b) phytosanitary risks linked to the origin or provenance within the Union of particular plants, plant products or other objects; (c) number of production cycles in a year; (d) history of compliance of the professional operator with the applicable provisions of Regulations (EU) 2016/2031 and (EU) 2017/625; (e) available infrastructure and where the premises and, where applicable, where other locations used by the professional operator are situated. Article 3 Reduction of frequency of official controls on professional operators authorised to issue plant passports Competent authorities may reduce the frequency of the official controls referred to in Article 1 to at least once every two years, if the risk so allows and the following conditions are fulfilled: (a) the professional operator has implemented for at least two consecutive years a pest risk management plan in accordance with Article 91 of Regulation (EU) 2016/2031; (b) the competent authority has concluded that that plan has been effective in reducing relevant phytosanitary risks and that the professional operator concerned has complied with the applicable provisions of Regulations (EU) 2016/2031 and (EU) 2017/625. Article 4 Uniform minimum frequency of official controls on plants, plant products and other objects of a particular origin or provenance within the Union 1. A premise and, where applicable, other locations used by professional operators authorised to issue plant passports in accordance with Article 84(1) of Regulation (EU) 2016/2031 shall be subject to at least one official control in addition to the one referred to in Article 1 if they are the place of origin of plants, plant products and other objects as defined in points (1), (2) and (5) of Article 2 of Regulation (EU) 2016/2031, which have been grown at least part of their life or have been located in a demarcated area established in accordance with Article 18(1) of that Regulation, and which can be expected to be infested by the pest for which that demarcated area had been established. That additional official control shall be carried out as close as possible to the point in time when those plants, plant products and other objects are moved out of that demarcated area or from the infested zone to the buffer zone of that demarcated area. 2. When carrying out the official controls referred to in paragraph 1, the competent authorities shall assess the following elements: (a) the risk that the plants, plant products and other objects carry the relevant pest; (b) the risk of the presence of potential vectors of that pest, taking into account the origin or provenance within the Union of the consignments, the degree of susceptibility of the plants to infestation and the compliance by the professional operator responsible for the movement with any other measure taken to eradicate or contain that pest. Article 5 Uniform minimum frequency of official controls on the plants referred to in the first paragraph of Article 73 of Regulation (EU) 2016/2031 Identity checks and physical checks on the plants which are referred to in the first paragraph of Article 73 of Regulation (EU) 2016/2031 and enter the Union shall be carried out on at least 1 % of consignments of those plants. Article 6 Uniform frequency of official controls on professional operators authorised to apply the mark on wood packaging material Competent authorities shall perform official controls at least once per year in the premises and, where applicable, in other locations used by professional operators authorised to apply the mark on wood packaging material referred to in Article 98(1) of Regulation (EU) 2016/2031. Those controls shall include the supervision referred to in Article 98(3) of Regulation (EU) 2016/2031. Article 7 Increase of frequency of official controls on professional operators authorised to apply the mark on wood packaging material Competent authorities may increase the frequency of the official controls referred to in Article 6, if the risk so requires, taking into account one or more of the following elements: (a) increased phytosanitary risks linked to the presence of the pests in the Union territory; (b) wood packaging material, other plants, plant products or other objects having been subject to interceptions of pests; (c) history of compliance of the professional operator with the applicable provisions of Regulations (EU) 2016/2031 and (EU) 2017/625; (d) available infrastructure and where the premises and, where applicable, where other locations used by the professional operator are situated. Article 8 Entry into force and application This Regulation shall enter into force the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Regulation (EU) 2016/2031 of the European Parliament of the Council of 26 October 2016 on protective measures against pests of plants, amending Regulations (EU) No 228/2013, (EU) No 652/2014 and (EU) No 1143/2014 of the European Parliament and of the Council and repealing Council Directives 69/464/EEC, 74/647/EEC, 93/85/EEC, 98/57/EC, 2000/29/EC, 2006/91/EC and 2007/33/EC (OJ L 317, 23.11.2016, p. 4).